EXHIBIT 10.71
 
ZAP AND REMY INC.
DEVELOPMENT AND SUPPLY AGREEMENT
 
THIS DEVELOPMENT AND SUPPLY AGREEMENT (the "Agreement") is entered into as of
this 27th day of October, 2010 (the "Effective Date"), by and between ZAP
("ZAP"), with an address at 501 Fourth Street, Santa Rosa, California 95401 and
Remy Inc. ("Supplier"), a Delaware corporation with an address at 600
Corporation Drive, Pendleton, Indiana 46064. Each of ZAP and Remy are
individually referred to herein as a "Party," and are collectively referred
herein as the "Parties"
 
ZAP is in the business of, among other things, designing, developing,
manufacturing and selling specialty electric vehicles and Remy is in the
business of, among other things, designing, developing, manufacturing and
selling hybrid electric motors. ZAP is engaging Remy to supply its requirements
for certain products to ZAP for use in certain electric vehicles to be
developed, manufactured, marketed, sold and distributed by ZAP.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the value,
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
 
1.            Services/Products. ZAP shall purchase from Remy one-hundred
percent (100%) of its requirements for the products set forth in and attached
hereto as Exhibit A (the "Products") for the Term in accordance with the terms
and conditions of this Agreement.
 
2.            Pricing; Tooling. The pricing and tooling terms for the Products
are set forth in and attached hereto as Exhibit A.
 
3.            Payment Terms. Full payment for all Products supplied under this
Agreement shall be due and payable in cash within net thirty (30) days of
shipment.
 
4.            Delivery Terms. Remy shall ship the Products Ex Works to the
designated Remy facility (the "Delivery Location") in accordance with Incoterms
2000. Title to and risk of loss, injury or destruction of any Products furnished
by Remy under this Agreement shall pass to ZAP upon delivery of the Products to
the Delivery Location.
 
5.   Term. This Agreement shall continue in full force and effect for a period
of time commencing on the Effective Date and continuing for a period of three
(3) years thereafter (the "Term"). Following the expiration of the initial Term
period, the Agreement shall automatically renew for consecutive one (1) year
periods unless a Party provides the other Party written termination notice
within six (6) months prior to the end of a given Term period.
 
6.            Termination.
 
 
6.1 Termination for Cause. If either Party breaches any of its material
obligations under this Agreement, the non-breaching Party may terminate this
Agreement effective immediately upon written notice to the breaching Party.
 
6.2 Termination for Insolvency. Either Party may terminate this Agreement
effective immediately upon written notice to the other Party if the other Party
(i) becomes insolvent or makes an assignment for the benefit of creditors, (ii)
files or has filed against it any petition under any applicable bankruptcy,
insolvency, reorganization or similar debtor relief law which is not discharged
within thirty (30) days of said filing, (iii) requests or suffers the
appointment of a trustee or receiver, or the entry of an attachment or execution
as to a substantial part of its business or assets or (iv) undergoes a Change of
Control. "Change of Control" means a sale,
 
 
 

--------------------------------------------------------------------------------

 
merger, reorganization, restructuring or any other transaction whereby a third
party (i) acquires all or substantially all of Remy's the assets, (ii) acquires
more than fifty percent (50%) of the ownership interest in Remy, or (iii)
otherwise acquires the power to direct or cause the direction of the management
and policies of Remy whether by voting power, contract or otherwise.
 
7.            Confidentiality. The terms and conditions of the Mutual
Non-Disclosure Agreement entered into between the Parties on November 24, 2009
shall remain in full force and effect during the Term of this Agreement.
 
8.            Intellectual Property.
 
8.1 Pre-Existing Materials and Background Intellectual Property.The Parties
understand and agree that each Party has developed or owns certain designs,
developments, and technical materials as of the Effective Date (collectively,
"Pre-Existing Materials"), which Pre-Existing Materials are and shall remain the
sole property of each respective Party. Additionally, each Party may own
Intellectual Property rights with respect to Pre-Existing Materials
(collectively, "Background Intellectual Property Rights"), which Background
Intellectual Property Rights are and shall also remain the sole property or each
respective Party. No rights or licenses are granted by either Party with respect
to its Pre-Existing Materials or Background Intellectual Property Rights other
than those expressly stated in this Agreement. For purposes of this Agreement,
"Intellectual Property" means all proprietary or other intellectual property
rights, including patents (including any applications, additions, continuations,
continuations in part, divisions, reissues, renewals or extensions based
thereon), copyrights, trademarks, trademark registrations, trade secrets and any
other item considered intellectual property under statutory or common law
principles in any jurisdiction in the world which provides proprietary or other
intellectual property rights.
 
8.2 Developed Intellectual Property.In conjunction with the services under this
Agreement, the Parties recognize that new technology and Intellectual Property
will be created and developed ("Developed Intellectual Property"). The Parties
agree that Remy shall own all Developed Intellectual Property related to the
Products and interfacing features thereto (and methods of manufacturing thereof)
and ZAP shall own the remaining Developed Intellectual Property. Each Party
shall promptly notify the other Party of any Developed Intellectual Property
related to the other Party's technology area, providing such detail and
information as is reasonably necessary.
 
9.            Warranty. The warranty period for the Products shall be 3 years /
36,000 miles from the date of purchase (the "Warranty Period"). The warranty
plan is limited to replacement or repair of Products at no cost to ZAP. Remy and
ZAP will work together to identify the root cause of any Product failures, and
any failures that are the result of workmanship or assembly errors in the
Products that fall within the Warranty Period shall be the responsibility of
Remy.
 
10.            Representations and Warranties. Each Party represents and
warrants to the other that: (a) it has the requisite corporate power and
authority to enter into this Agreement and to carry out the obligations
contemplated by this Agreement; (b) the execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated by this
Agreement have been duly authorized by the requisite corporate action on the
part of such Party; (c) the execution, delivery and performance of this
Agreement do not and will not result in a breach or constitute a default under
any other agreement to which it is a party or by which it is bound; and (d) this
Agreement constitutes the legal, valid and binding obligations of such Party,
enforceable against it in accordance with their terms. The Parties further
represent and warrant to each other that neither the execution and delivery of
this Agreement or the other agreements or
 
 
 

--------------------------------------------------------------------------------

 
documents contemplated hereby, nor the performance by the Parties, of their
obligations hereunder or thereunder, will (i) conflict with, result in the
breach of, constitute (without or without notice or lapse of time or both) a
default under, result in the acceleration of, create in any Third Party the
right to accelerate, terminate or modify any material contract to which either
the representing Party is bound, (ii) violate, contravene or conflict with any
order, injunction, decree, judgment, ruling, verdict, status, rule or regulation
of any local, state or federal court, legislative, executive, governmental or
regulatory authority or agency to which the representing Party is subject, or
(iii) require the consent, approval, authorization or waiver of any court
(including the United States Bankruptcy Court), receivership, trustee,
creditors' committee or another third party.
 
11.            Future Programs. ZAP and Remy agree to pursue and negotiate in
good faith future joint development programs and commercial supply arrangements
on mutually agreeable terms. ZAP grants Remy a right of last refusal ("ROLR") on
such future programs. Under such ROLR, ZAP will submit to Remy a statement of
requirements ("SOR") for the prospective program, and Remy shall then have ten
(10) business days to determine whether it has or can develop a product offering
to meet ZAP requirements. In the event that Remy does not have or is not willing
to develop a product to meet the SOR requirements, ZAP shall have full rights to
source and purchase its requirements under the new program from a third party
supplier.
 
12.            Miscellaneous.
 
12.1 Binding Agreement. The terms and conditions of this Agreement shall inure
to the benefit of and shall be binding upon the parties and their respective
successors and assigns.
 
12.2 Assignment; Amendment.Neither Party may assign their rights or obligations
hereunder, nor may this Agreement be modified or amended, without a separate
writing signed by each of the Parties.
 
12.3 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
any conflicts of laws principles. Any action in connection with this Agreement
shall be brought exclusively in the federal or state courts of the State of
Delaware, and both Parties consent to the jurisdiction thereof.
 
12.4 Force Maieure. Any delay or failure of either Party to perform its
obligations hereunder shall be excused if such delay or failure is a result of
an event or occurrence beyond the reasonable control of the Party and without
its fault or negligence, including, but not limited to, acts of God, actions by
any governmental authority (whether valid or invalid), illegality or regulatory
restriction, fires, floods, windstorms, explosions, riots, natural disasters,
wars or other casualty, sabotage, labor problems (including lockouts, strikes
and slowdowns), inability to obtain power, material, labor, equipment, energy,
utilities or transportation, or court injunction or order; provided that written
notice of such delay (including the anticipated duration of the delay) shall be
given by the affected Party to the other Party as soon as possible after the
event or occurrence (but in no event more than ten (10) days thereafter).
 
12.5 Relationship of the Parties. Nothing set forth in this Agreement shall be
deemed to create a partnership or joint venture between the parties. Each party
is an independent contractor and neither party shall act as an agent of, or have
authority to bind, the other party.
 
12.6 No Third Party Beneficiaries. Nothing contained in this Agreement is
intended or will be construed to confer upon any third party any rights,
benefits or remedies of any kind or character whatsoever.
 
 

--------------------------------------------------------------------------------

 
 
12.7 Dispute Resolution. The parties shall attempt in good faith to resolve all
claims, disputes and other disagreements (each, a "Dispute") relating to this
Agreement. If a Dispute cannot be resolved through good faith negotiations,
either party may submit the Dispute to binding arbitration in accordance with
the Commercial Arbitration Rules of the American Arbitration Association ("AAA")
as then in force. The arbitration shall take place in Chicago, Illinois area and
shall be before a single arbitrator who shall be an attorney who is a member of
the national panel of the AAA. The arbitrator's fees and expenses and other
costs of the arbitration proceeding shall be borne equally by the parties;
provided, however, that the arbitrator shall determine whether and to what
extent either party is a prevailing party and shall award costs of arbitration
and attorney's fees, to the prevailing party, if any.
 
12.8 Binding Authority. Each Party represents to the other that it has full
power and authority to enter into this Agreement and that the persons signing
below on behalf of each such Party have been duly authorized to execute this
Agreement.
 
12.9 Survival. The provisions of Sections 7, 8, 9, 10 and 11 of this Agreement
shall survive the termination of this Agreement.
 
12.10 Construction. The provisions of this Agreement will be interpreted and
construed in accordance with their fair meanings, and not strictly for or
against any Party, regardless of which Party may have drafted this Agreement or
any specific provision. The headings used in this Agreement are for convenience
of reference only, shall not be deemed to be a part of this Agreement and shall
not be referred to in connection with the construction or interpretation of this
Agreement.
 
11.12 Notices. All notices, requests, demands and other communications between
the Parties required or permitted under this Agreement shall be in writing and
either hand delivered in person or by overnight courier service, delivered by
facsimile, or delivered by certified or registered mail, postage pre-paid to the
parties' principal place of business as designated and provided to the other
Party or to such other address as a party may designate in writing to the other
Party from time to time. Notice shall be effective upon hand delivery or
delivery by courier service to the intended recipient thereof, the next business
day after receipt of verification of successful transmission if delivered by
facsimile, or five (5) business days after the date of mailing.
 
12.13 Severability. If any provision of this Agreement (or part thereof) shall
for any reason be held invalid, illegal, or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision (or part thereof) had never been contained
herein, but only to the extent of its invalidity, illegality or
unenforceability.
 
12.14 Waiver. No delay or failure by any Party in exercising any right, power or
privilege (each, a "Right") under this Agreement shall impair any such Right or
be construed as a waiver of any default or any acquiescence therein. No single
or partial exercise of any Right shall preclude the further exercise of such
Right, or the exercise of any other Right. No waiver shall be valid unless made
in writing and signed by the Party to be charged therewith and then only to the
extent expressly specified therein.
 
12.15 Entire Agreement. This Agreement (including all Schedules attached hereto)
constitutes the entire agreement between the Parties with respect to the subject
matter hereof and supersedes any and all other prior or contemporaneous
agreements, oral or written, between the Parties with respect to the subject
matter hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
12.16 Conflicts. In the event of any conflict or dispute between the terms and
conditions of this Agreement and the terms of any purchase order or other terms
and conditions of purchase, the terms of this Agreement shall control.
 
12.17 WAIVER OF JURY TRIAL. THE PARTIES HERETO ACKNOWLEDGE THAT THE RIGHT TO
TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, BUT THAT THIS RIGHT MAY BE WAIVED. THE
PARTIES EACH HEREBY KNOWINGLY, VOLUNTARILY AND WITHOUT COERCION, WAIVE ALL
RIGHTS TO A TRIAL BY JURY OF ALL DISPUTES ARISING OUT OF OR IN RELATION TO THIS
AGREEMENT OR ANY OTHER AGREEMENTS BETWEEN THE PARTIES. NO PARTY WILL BE DEEMED
TO HAVE RELINQUISHED THE BENEFIT OF THIS WAIVER OF JURY TRIAL UNLESS SUCH
RELINQUISHMENT IS IN A WRITTEN INSTRUMENT SIGNED BY THE PARTY TO WHICH SUCH
RELINQUISHMENT WILL BE CHARGED.
 
12.18 Counterparts. This Agreement may be executed in any number of
counterparts, and signatures may be provided via fax or other electronic means,
each of which shall be considered an original, but all of which shall together
constitute one and the same agreement.
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their undersigned, duly authorized representatives.
 


 

ZAP Remy Inc     /s/ Gary Starr /s/ John Pittas, President     

 
                                                                                                                                        
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
I. PRICING
 
HVH250-090S0C7 and/or HVH250-090P0C7
 
Cumulative
<12,000 units
<12,001 —
<32,001 —
<50,000
Volume
 
32,000
50,000
 
Motor
$1,620.00
$1,580.00
$1,329.00
$1,198.00
Housing
$757.00
$716.00
$691.00
$647.00
TOTAL
$2,377.00
$2,297.00
$2,021.00
$1,846.00



 
Part Number
Model
 
8900085
 
HVH250S0C7 in housing with VS215 plate —
24T male splined shaft
8900107

 
HVH250P0C7 in housing with VS215 plate —
24T male splined shaft
 
 
The above pricing shall be in United States Dollars and all costs relating to
transportation, exporter's charges, insurance, documentation and duties shall be
responsibility of ZAP. The above pricing shall include standard packaging, as
agreed upon between the Parties, and any deviations there from may be subject to
additional charges.
 
The above pricing reflects the design content of the Products as of the
Effective Date of October 26, 2010. However, such pricing is subject to
modification based upon any modifications of product content.
 
Any adjustments to the above pricing metals base shall be pricing upon the
international standard(s): copper $3.576 lb. Source: Platt Monthly; MW Prod
Cathode, electrical grade steel $.95.26 lb. Source: AK Steel, aluminum $1.041
lb. Source: Platt Monthly; MW Aluminum A-380 Alloy, and rare earth metals Nd
(Neodymium) $59.67 kg and Dy (Dysprosium) $389.44 kg Source: Bank of Tokyo
Exchange. The metal prices are based on value of these metals at the time of
this agreement. Remy reserves the right to increase motor prices based on a 5%
increase in metals prices.
 
All costs relating to taxes, exporter's charges, customs documentation and
duties shall be the responsibility of ZAP.
 
 
 

--------------------------------------------------------------------------------

 
Schedule I
 
Pre-Production Samples and Production Pricing
 
Pre-Production Sample Plan (HVH250-090)
 
Remy will at no charge provide ZAP with one (1) pre-production sample consisting
of the HVH250-090 motor assembly with cooling system for each of the three (3)
applications, for a total of three (3) pre-production samples at no charge. All
additional samples will be purchased at prices to be mutually agreed upon
between the parties.
 
Production Commercial Projections
 
PRODUCT
 
2011
   
2012
   
2013
   
2014
 
Projected UFO Unit Requirement
    1,000       10,000       20,000       30,000  
Projected Alias Unit Requirement
    1,000       2,500       5,000       5,000  
Projected USPS Unit Requirement*
    0       0       0       0  
Projected Total
    2,000       12,500       25,000       35,000  
Unit Price**
  $ 2,377     $ 2,297     $ 2,021     $ 1,846  



 
* The USPS program will commence in calendar year 2015.
 
** The Unit Price above shall apply for a standard HVH250-090 electric motor and
housing assembly. The parties acknowledge a target price of $4,000 USD for a
combined electric motor, housing and inverter. Remy is working with several
inverter companies to achieve this target pricing for volume orders by June,
2011. In the event the cumulative unit volume is greater than 50,000 units, the
price shall be $1846/unit.